DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rope pin is configured to engage a rope must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the rope engages with the rope pin, as now claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (8348016) in view of Hwang (WO 2015074105).  Lewis et al. discloses a frame, as best seen in the marked-up figure below, 
    PNG
    media_image1.png
    1090
    813
    media_image1.png
    Greyscale
 
comprising first and second sidewalls held in spaced parallel relation to one another by a floor 48;

a stop pin (on stop 70), as best seen in the marked-up figure below, 
    PNG
    media_image2.png
    1071
    894
    media_image2.png
    Greyscale
 extending at least partially across and between said first and second sidewalls and in intersecting relation to the pivot path of said cam, as best seen in Figures 2 and 3; and
 a rope pin, as best seen in the marked-up figures below, extending at least partially across and between said first and second sidewalls and extending in a plane between the toothed cam and said floor, as best seen in Figures 2 and 3, and 


    PNG
    media_image3.png
    993
    773
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    1142
    790
    media_image4.png
    Greyscale
 but fails to disclose a cam lever extending from a cam end out of said frame and wherein the eye that is transverse to a plane of the first and second sidewall.  
Hwang teaches the utility a cam lever 26, as best seen in the marked up figure 2C and 2D below, extending from a cam end out of said frame and an eye 28, being 
    PNG
    media_image5.png
    676
    884
    media_image5.png
    Greyscale

Examiner directs applicant to the response to arguments section for a discussion of the multiple planes that the 3-dimensional sidewalls extend in, using clearly marked-up Figs 16-19 of applicant’s application for clarity.  However, examiner has interpreted the claimed sidewall plane as examiner assumes applicant intends.

    PNG
    media_image6.png
    700
    396
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lever of Lewis et al. with an lever extending out of the frame and having an eye extending in a plane transverse to the first and second as taught by Hwang so as to allow for the lever to be easily attached to a coupling (i.e. carabiner) secured to a user and for a harness hook/carabiner to fit and be moveable within the eye.   
Regarding claim 2 Lewis et al. as advanced above discloses wherein said stop pin is integrated with said first sidewall 15, via stop plate 70, as best seen in marked-up Figure 2 above, but fails to disclose the stop pin and side wall and stop plate being integrated as a one-piece construction.  However it would have been considered obvious to one of ordinary skill in the art to have the stop pin, side wall and stop plate being integrated as a one-piece construction, since it has been held that forming a one piece element formerly made of multiple pieces and put together involves only routine .
Response to Arguments
Applicant's arguments filed 12/09/20 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 4 of the arguments.  The applicant states that the circled element of Lewis et al. does not appear to engage the rope.  The examiner notes that rope pin of the claimed invention is not shown in any of the drawings engaging the rope nor is it detailed in the specification, it should be noted that paragraph [0034] only details the rope “passing over” the pin.  Where is this limitation shown?
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. 
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/CANDACE L BRADFORD/Examiner, Art Unit 3634  

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634